Citation Nr: 0702746	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-17 198	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the claim 
may be granted.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to November 1945, and died in April 1998.  
The appellant is claiming benefits as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

The issue of service connection for the cause of the 
veteran's death on the merits will be addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2001 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death, 
essentially based upon a finding that the competent evidence 
of record failed to show that the veteran's service-connected 
disabilities (old fracture right femur with injury to Muscle 
Group XIV and ulcerative scars to the right thigh) had 
contributed to his cause of death (metabolic acidosis due to 
hepatic failure due to viral hepatitis).  The appellant did 
not appeal that determination, and it became final.

2.  Evidence has been received subsequent to the August 2001 
Board decision which was not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The August 2001 Board decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2006).

2.  Evidence received since the August 2001 Board decision is 
new and material as it pertains to the appellant's claim for 
service connection for the cause of the veteran's death, and 
the claim may be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

II.  Factual Background

Service records show that the veteran sustained a right femur 
fracture during a trucking accident in March 1942.  

By March 1955 rating decision, the RO granted service 
connection for a wound to the right thigh, moderate injury to 
muscle group XIV, and assigned a 10 percent rating.  

By January 1973 rating decision, the RO granted a separate 10 
percent rating for an ulcerative scar of the right thigh.

Private treatment records show that on April 15, 1998, the 
veteran was admitted to Vicente Gustilo District Hospital 
with complaints of fever, body malaise, joint pain, and no 
bowel movement for two days.  Admitting diagnoses were t/c 
rheumatoid arthritis secondary to old fracture of the right 
femur and muscle sprains.  On April 17, 1998 the assessment 
was acute viral hepatitis and rheumatoid arthritis.  The 
veteran was discharged on April 18, 1998, and then 
transferred to another hospital for further evaluation and 
management.  His diagnoses upon discharge were urinary tract 
infection and t/c rheumatoid arthritis, and his condition was 
noted to be unimproved.  

On April 18, 1998, the veteran was admitted to Corazon Locsin 
Montelibano Memorial Regional Hospital in Bacolod City.  He 
was noted to have body malaise, and had not defecated for 
five days.  He died four days.

A death certificate shows that the veteran died in April 1998 
due to metabolic acidosis as a result of hepatic failure as a 
result of viral hepatitis.  

At that time of the veteran's death, service connection was 
in effect for two disabilities:  old fracture, post-
traumatic, right femur, with injury to muscle group XIV, 
rated as 30 percent disabling; and ulcerated scars of the 
right thigh, rated as 0 percent disabling.

Received from the appellant in May 1998 was her claim for 
dependency and indemnity compensation benefits.

By March 1999 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the RO's decision.

In an April 2000 letter, E.M.L., the veteran's private 
physician, indicated that he was admitted to Vicente Gustilo 
District Hospital on April 15, 1998, with diagnoses of 
urinary tract infection and rheumatoid arthritis secondary to 
old fracture of the right femur.  He stayed in the hospital 
for three days, and was referred to a "hospital of choice 
for further evaluation and management".

By an August 2001 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death, 
essentially based upon a finding that the competent evidence 
of record failed to show that the veteran's service-connected 
disabilities (old fracture right femur with injury to Muscle 
Group XIV and ulcerative scars to the right thigh) had 
contributed to his cause of death (metabolic acidosis due to 
hepatic failure due to viral hepatitis).  The appellant did 
not appeal that determination to the U.S. Court of Appeals 
for Veterans Claims, and it became final.

Received from the appellant in October 2004 was her 
application to reopen the claim for service connection for 
the cause of the veteran's death.

In an affidavit dated in December 2004, the veteran's 
daughter, P.B.E., indicated she had informed the medical 
specialist at the hospital where the veteran died that the 
cause of his death was metabolic acidosis, hepatic failure, 
and viral hepatitis.  She also indicated that her information 
to the medical specialist was not reliable because she was 
only a public school teacher.  She claimed that the cause of 
the veteran's death was rheumatoid arthritis, secondary to 
the old fracture of the right femur, as evidenced by hospital 
records.

In an affidavit dated in December 2004, a friend of the 
veteran's, B.B., indicated that the veteran had visited him 
in January 1990 and reported severe pain in the compound 
fracture of the right femur, and B.B. reportedly advised the 
veteran to proceed to the nearest hospital, Vicente Gustilo 
District Hospital.  B.B. claimed that "said sickness 
aggravated by service contributed substantially or materially 
to cause death".  

In an affidavit dated in December 2004, a friend of the 
veteran's, A.M., indicated that he had seen the veteran at 
the public market in January 1990 and that the veteran was in 
pain due to a urinary tract infection and fracture of the 
right femur.  A.M. reportedly advised the veteran to proceed 
to the nearest hospital for treatment, and A.M. indicated 
that "said sickness never healed, however it aggravated and 
contributed materially to the cause of his death".

In an affidavit dated in December 2004, a friend of the 
veteran's, M.A., indicated that in May 1990 the veteran 
visited him to have his trousers repaired.  The veteran 
reportedly disclosed he was in pain due to a urinary tract 
infection and fracture of the right femur.  M.A. reportedly 
advised the veteran to proceed to the nearest hospital, for 
treatment.  M.A. asserted that the cause of the veteran's 
death was a urinary tract infection and fracture of the right 
femur.  

In letters dated in December 2004 and February 2005, the 
veteran's private physician, E.M.L., reiterated her 
contentions from an earlier letter dated in April 2000.  

In a letter dated in November 2005, a private physician, 
E.I., indicated that he physically examined the veteran in 
August 1997 and found that he was suffering a "right femur 
old fracture" and urinary tract infection.  Dr. E.I. 
reportedly prescribed medicines for the veteran and the 
veteran suffered relapses and "said disabilities aggravated, 
which substantially cause his death".  Dr. E.I. further 
indicated that the veteran's "sickness aggravated which 
substantially and materially had a causal connection to the 
cause of his death".  

In a March 2006 letter, a private doctor, N.O.A., who 
provided a title of "City Health Officer" for the City of 
Escalante, indicated that the veteran was examined by a 
private physician, P.A.H. in August 1972 because of a right 
thigh injury, and that the veteran sustained permanent 
disability.  Dr. N.O.A. also noted that the veteran died in 
April 1998 because of metabolic acidosis, hepatic failure, 
and viral hepatitis septicemia secondary to physical injury 
of the right thigh.  

III.  Analysis

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to section 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted above, in an August 2001 decision, the Board denied 
the claim of service connection for the cause of the 
veteran's death, and the appellant did not appeal, rendering 
it final.  The evidence of record at that time included the 
veteran's service records (although service medical records 
were unavailable and presumed missing), private treatment 
records, including records from the veteran's hospitalization 
just prior to his death, and a letter from the veteran's 
private physician, E.M.L.

Evidence submitted subsequent to the Board's August 2001 
decision includes lay statements from people who knew the 
veteran; additional letters from the veteran's private 
physician, E.M.L.; a letter from a private physician, E.I., 
who treated the veteran in August 1997; and a March 2006 
letter from a private physician, N.O.A.  While all of this 
evidence is new, the only evidence that the Board finds to be 
new and material is the March2006 letter from a private 
physician, N.O.A.  While such evidence is not sufficient 
evidence to grant service connection for the cause of the 
veteran's death, such evidence is sufficient to reopen the 
claim.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Thus, the Board finds that the 
March 2006 letter from a private physician, N.O.A., is not 
only new, as it has not been previously considered by the RO, 
but also material, as it is relevant to and probative of the 
underlying issue of whether either of the veteran's service-
connected disability (old fracture right femur with injury to 
Muscle Group XIV or ulcerative scars to the right thigh) 
contributed to his cause of death (metabolic acidosis due to 
hepatic failure due to viral hepatitis).

The Board finds that this evidence goes directly to the 
matter of whether the veteran's service-connected disability 
is related to service, and raises a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Accordingly, the claim for service connection for the cause 
of the veteran's death is reopened.  Prior to the Board 
considering the claim on the merits, additional action is 
required, and will be addressed in the Remand below.


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.


REMAND

The appellant contends that the veteran's death was causally 
related to his service-connected disability.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the veteran's death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

In support of her claim, the appellant recently submitted 
opinion letters, dated in November 2005 and March 2006, from 
private physicians, which appear to show a link between the 
veteran's service-connected disability and the cause of his 
death.  

As indicated above, in a March 2006 letter, a private doctor, 
N.O.A., opined that the veteran died due to metabolic 
acidosis, hepatic failure, and viral hepatitis septicemia 
"secondary to physical injury at [the] right thigh".  
Additionally, in a November 2005 letter, a private physician, 
E.I., who indicated that the veteran was physically examined 
in August 1997 and found to be suffering from an old right 
femur fracture and urinary tract infection, opined that 
"said disabilities aggravated, which substantially cause his 
death" and that the veteran's "sickness aggravated which 
substantially and materially had a causal connection to the 
cause of his death".

The Board notes that these medical opinions, although 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death, are insufficient to grant 
service connection for the cause of the veteran's death, 
because the opinions were rendered without any articulation 
of underlying rationale and without any indication that these 
doctors reviewed the veteran's claims file or medical records 
prior to rendering their opinions.  

Since the claim for service connection for the cause of the 
veteran's death has been reopened, the Board finds that a VA 
medical opinion is necessary in order to make a decision on 
the merits of the claim.  Thus, pursuant to VA's duty to 
assist the appellant in this matter, an opinion should be 
obtained as to whether the veteran's service-connected 
disability caused or contributed to his death.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4).  

This matter is therefore REMANDED for the following:

1.  Forward the veteran's claims file to 
an appropriate VA physician for review, 
to ascertain whether the veteran's 
service-connected disability caused or 
contributed to his death.  The claims 
folder must be made available to the VA 
examiner for review in conjunction with 
rendering an opinion in this matter.  The 
VA reviewer should also be asked to 
specifically address the private 
physician opinions dated in November 2005 
and March 2006.  

a.  The VA reviewer should be asked to 
opine whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that either or both of the veteran's 
service-connected disabilities (old 
fracture right femur with injury to 
Muscle Group XIV and ulcerative scars 
to the right thigh) caused or 
contributed to his death.  The 
complete rationale for any opinion(s) 
expressed should be provided.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should also be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


